a negligence action to recover damages for personal injuries, defendant Fire Prevention Products Corp. appeals from an order of the Supreme Court, Kings County, dated January 22, 1980, which denied its motion to strike the action from the Trial Calendar and to compel plaintiffs to execute general releases to defendants. Order affirmed, with $50 costs and disbursements. The purported stipulation of settlement asserted by the appellant is unenforceable since it was neither in writing nor made in open court (see CPLR 2104; Matter of Dolgin Eldert Corp., 31 NY2d 1). Gibbons, J. P., Gulotta, Margett and Martuscello, JJ., concur.